57 F.3d 1069NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Raymond JOHNSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-1059.
United States Court of Appeals, Sixth Circuit.
June 14, 1995.

Before:  WELLFORD, NELSON and RYAN, Circuit Judges.

ORDER

1
Raymond Johnson, a pro se federal prisoner, appeals a district court judgment denying his motion to vacate his sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Johnson was named in four counts of a fifteen count indictment for narcotics and telecommunications offenses.  Specifically, count I charged petitioner with conspiracy to possess with intent to distribute and to distribute a controlled substance in violation of 21 U.S.C. Secs. 841(a)(1) and 846;  counts II and III charged petitioner with possession with intent to distribute a controlled substance in violation of Sec. 841(a)(1);  and count IV charged petitioner with the unlawful use of a communication facility in violation of Sec. 843(b).  A panel of this court affirmed Johnson's conviction on appeal.  United States v. Johnson, Case No. 91-3863 (6th Cir.1992).


3
In his motion to vacate sentence, Johnson argued that:  1) the district court sentenced him based upon erroneous information contained in the presentence investigation (PSI) report;  and 2) counsel rendered ineffective assistance.  Upon review, the district court denied the motion as without merit.


4
Johnson filed a timely appeal, reasserting his same claims.  Johnson also moves the court to proceed in forma pauperis on appeal.


5
Upon review, we conclude that the district court properly denied the motion to vacate for the reasons stated in the district court's carefully reasoned opinion of January 5, 1995, a copy of which is attached for ready reference.


6
Accordingly, we hereby grant Johnson pauper status for the limited purpose of this review, and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.